            Case 2:19-cv-01364-PBT Document 67 Filed 10/25/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  MEGHAN E. KLEIN, individually and in her                   CIVIL ACTION
  capacity as Executrix of the ESTATE OF
  MICHAEL P. DONATUCCI,
                          Plaintiff,
  v.                                                         No. 2:19-cv-01364-PBT

  RONALD R. DONATUCCI, SR., ESQUIRE,
  et al.,
                  Defendants.


                      PLAINTIFF’S MOTION FOR RECUSAL OF
                        DISTRICT COURT JUDGE AND FOR
                STAY PENDING REASSIGNMENT TO ANOTHER JUDGE

       Plaintiff Meghan E. Klein, individually and as Executrix of the Estate of Michael Philip

Thomas Donatucci, hereby moves for recusal of the Honorable Petrese B. Tucker from presiding

over this instant action and for reassignment of this action to another judge, and for a stay of this

action pending proceedings on the issues raised by this Motion in order to allow them to conclude

before this Court makes any ruling with respect to substantive or dispositive motions of the

Defendants regarding Plaintiff’s claims.

       1.       In support of this Motion, Plaintiff incorporates the accompanying Declaration with

exhibits submitted herewith as “Exhibit A”, Certification of Good Faith, and Memorandum of

Law.

       2.       Plaintiff respectfully submits that the Honorable Petrese B. Tucker should recuse

herself from presiding over the instant action sua sponte and independent of this Motion. If Judge

Tucker has not done so by the time the briefing on this Motion is completed, for all of the reasons

set forth in the foregoing Declaration and Memorandum of Law, Plaintiff respectfully requests that

Judge Tucker recuse herself from presiding over the instant action.

                                                 1
             Case 2:19-cv-01364-PBT Document 67 Filed 10/25/19 Page 2 of 3




        3.       An explanation on the record for why this case was reassigned from Judge Baylson

and Judge Kelly (including, if applicable, all grounds for why they recused themselves from

presiding) should be provided. It is requested that the case be reassigned to Judge Baylson or Judge

Kelly (absent valid basis for recusal) or to another member of the Court who is without an

appearance of conflict of interest, as appropriate.

        4.       Plaintiff also respectfully requests that this action be stayed and all proceedings on

the issues raised by this Motion be concluded in this Court and on any appeals before this Court

makes any ruling with respect to substantive or dispositive motions of the Defendants regarding

Plaintiff’s claims.

        5.       Should the Court not grant this Motion based on the papers filed of record,

including any response thereto, Plaintiff respectfully requests 1) an evidentiary hearing be held

before the Court makes any ruling on this Motion and 2) this action be stayed and continue to be

stayed pending the conclusion of all proceedings on the foregoing issues raised by this Motion in

this Court and on any appeals before the Court makes any ruling on any motions to dismiss or

other substantive or dispositive motions filed by Defendants regarding Plaintiff’s claims.

        WHEREFORE, Plaintiff Meghan E. Klein, individually and as Executrix of the Estate of

Michael Philip Thomas Donatucci, respectfully requests that this motion for recusal and for stay

be granted. Two proposed orders (the first order granting a stay as set forth above, and the second

order granting the request for recusal) are submitted herewith.




                                                   2
        Case 2:19-cv-01364-PBT Document 67 Filed 10/25/19 Page 3 of 3




                                          Respectfully submitted,

                                          SCHLAM STONE & DOLAN, LLP

Date: October 25, 2019                By: _/s/ Jeffrey M. Eilender________
                                          Jeffrey M. Eilender, Esq.
                                           Admitted Pro Hac Vice
                                          Elizabeth Wolstein, Esq.
                                           Admitted Pro Hac Vice
                                          Joshua Wurtzel, Esq.
                                           Admitted Pro Hac Vice
                                          26 Broadway
                                          New York, NY 10004
                                          Tel. 212-344-5400
                                          Fax 212-344-7677
                                          Email: jeilender@schlamstone.com;
                                          ewolstein@schlamstone.com;
                                          jwurtzel@schlamstone.com

                                          Lead Counsel for Plaintiff, Meghan E. Klein,
                                          Individually and as Executrix of the Estate of
                                          Michael Philip Thomas Donatucci, Deceased

                                                 and

                                          BERKOWITZ KLEIN, LLP

Date: October 25, 2019                By: _/s/ Robert A. Klein__________
                                          Robert A. Klein, Esq.
                                          Pa. Attorney I.D. No. 44670
                                          629 B Swedesford Road
                                          Swedesford Corporate Center
                                          Malvern, PA 19355-1530
                                          Tel. 610-889-3200
                                          Fax 610-889-9564
                                          Email: rak@berklein.com

                                          Local Counsel for Plaintiff, Meghan E. Klein,
                                          Individually and as Executrix of the Estate of
                                          Michael Philip Thomas Donatucci, Deceased




                                      3
